UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1309



LEBON BRUCE WALKER, a/k/a Larry Gene Platt;
PATRICIA ANNETTE LEE-WALKER, a/k/a Angie
Platt,

                                          Plaintiffs - Appellants,

          versus

TOYOTA MOTOR CREDIT COMPANY, TOYOTA MOTOR
CREDIT CORPORATION, AND/OR ENTITY, et al.;
DENNIS COX, Individually and in His Official
Capacity as an Agent and/or Repo Officer for
Toyota Motor Credit Company, Toyota Motor
Credit Corporation, and/or Entity, et al.,

                                           Defendants - Appellees,

          and


PERRY LONDON, Individually and Official Capac-
ity as a Bail Bondsman; LONDON BAIL BONDING
INTERNATIONAL FIDELITY COMPANY, London Bonding
Agency, Inc., and/or Entity, et al; DENNIS
COX, Individually and in His Official Capacity
as a Bailman and Bounty Hunter, an Agent of
London Bail Bonding International Fidelity
Company, London Bonding Agency, Inc., and/or
Equity, et al.; DENNIS COX, Individually and
in His official capacity as a Private Detec-
tive, Private Investigator, Agent and Owner of
Harford Bureau of Investigation & Process,
Ltd., and/or Entity, et al; HARFORD BUREAU OF
INVESTIGATIONS COMPANY, Harford Bureau of
Investigations & Process, Ltd., and/or Entity
et al.,

                                                       Defendants.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Deborah K. Chasanow, District Judge. (CA-
95-1629-DKC)

Submitted:   July 25, 1996               Decided:   August 7, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Lebon Bruce Walker, Patricia Annette Lee-Walker, Appellants Pro Se.
Michael N. Russo, Jr., FERGUSON, SCHETELICH, HEFFERNAN & MURDOCK,
P.A., Baltimore, Maryland; Francis Joseph Gorman, GORMAN &
WILLIAMS, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court order denying their

motions for entry of default, to lift stay, and for partial summary

judgment; dismissing their claims for damages under 42 U.S.C. §§

1985(3) and 1986 (1988); granting Toyota Motor Credit Company's

motion to dismiss; partly granting Dennis Cox's motion to dismiss;
and staying other aspects of the case pending discovery. We dismiss

the appeal for lack of jurisdiction because the order is not

appealable. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and
collateral orders, 28 U.S.C. § 1292 (1988); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The
order here appealed is neither a final order nor an appealable

interlocutory or collateral order.
     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                3